Per Gv/riam.
Action hy McIntyre against Beicl for certain carpenter and joiner work.
Trial by jury, verdict and judgment for the plaintiff. The . case is brought here upon the evidence, from an examination of which we think the judgment ought not to be sustained. The evidence fails, as we think, to make out the claim of the plaintiff for so large an amount as he recovered, $340.80, if anything, after deducting the payments and set-off that were admitted on the trial. Substantial justice requires that a new trial should be granted.
The judgment below is reversed, with costs. Cause remanded for a new trial.